Citation Nr: 1819819	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for lumbosacral spondylosis without myelopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to March 2001.
This matter comes before the Board of Veterans' Appeals Board (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2017 remand, the Board found that opinion provided by the June 2015 VA examiner was inadequate.  The Board remanded the case to afford the Veteran another VA examination, and the Veteran received a VA examination in October 2017.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran challenged the adequacy of the examination in a February 2018 statement.  He asserted that he did not refuse to complete range of motion testing as reported by the examiner, instead he asserted that the examiner told him that it was acceptable to not perform the testing, and requested that a new examination be conducted so that his range of motion testing could be completed.  

The examiner also stated that it was not possible to state without speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups or when the joint is used repeatedly over time.  However, no explanation was provided for why, rendering the opinion inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

For these reasons, the Board finds a new VA examination is necessary to adequately adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.
The examiner must provide all findings along with a complete rationale for any opinions provided.  

The examiner should conduct range of motion testing in the following areas:

* Active motion
* Passive motion
* Weight-bearing
* Nonweight-bearing

If the examiner is unable to conduct the required testing or concludes that it is not necessary in this case, he or she must clearly explain why that is so.  

Additionally, the examiner must opine how pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability with repeated use over time.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

The Veteran is advised that he should cooperate with the examiner during all requested testing.  

2.  Then, readjudicate the claim  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




